Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 1 of 13 Page ID #:138




         EXHIBIT E
               Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 2 of 13 Page ID #:139




                                                   Claim Chart: US 8,536,832
         Claim Elements                                             Poké Ball Plus Charge Stand
 1 [preamble]. A video game         Poké Ball Plus Charge Stand (“Poké Ball Stand”) is a charging system for charging a video
 controller charging system for     game controller having a power input port.
 charging a video game controller
 having a power input port, the
 video game controller charging
 system comprising:




                                                                 1
114301116.3
               Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 3 of 13 Page ID #:140




                                    https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                    switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=1619733410&sr
                                    =8-1




                                                                                 vide


                                    https://www.youtube.com/watch?v=cxMRfnMZY4g (2:04)

 [a] a base comprising at least one Poké Ball Stand includes a base comprising at least one electrical contact.
 electrical contact, and a power


                                                                   2
114301116.3
                Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 4 of 13 Page ID #:141




 input for connection to a power
 supply, the power input being
 electrically coupled to the at
 least one electrical contact; and




                                        electric                         base
                                         l
                                     https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                     switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=16197
                                     33410&sr=8-1

                                     The base further includes a power input (e.g., USB port) for connection to a power supply, the
                                     power input being electrically coupled to the at least one electrical contact.




                                                                   3
114301116.3
               Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 5 of 13 Page ID #:142




                                  https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                  switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=16197
                                  33410&sr=8-1

 [b] an adapter comprising a      Poké Ball Stand includes an adapter comprising a connector configured to couple to the power
 connector configured to couple   input port of the video game controller.

                                                               4
114301116.3
                Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 6 of 13 Page ID #:143




 to the power input port of the
 video game controller, the
 adapter further comprising at
 least one electrical lead,




                                                                   adapter comprising
                                                                   a connector

                                  https://www.youtube.com/watch?v=cxMRfnMZY4g (1:33)




                                                                            the




                                                             5
114301116.3
              Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 7 of 13 Page ID #:144




                              https://www.youtube.com/watch?v=cxMRfnMZY4g (2:04)




                              https://www.youtube.com/watch?v=cxMRfnMZY4g (2:34)

                              The adapter includes at least one electrical lead.




                                                                              electrical lead




                                                             6
114301116.3
               Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 8 of 13 Page ID #:145




 [c] wherein the adapter is       The adapter is physically mountable on the video game controller when the connector is coupled
 physically mountable on the      to the power input port.
 video game controller when the
 connector is coupled to the
 power input port, and




                                  https://www.youtube.com/watch?v=cxMRfnMZY4g (2:04)




                                                               7
114301116.3
                 Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 9 of 13 Page ID #:146




                                      https://www.youtube.com/watch?v=cxMRfnMZY4g (2:34)

 [d] wherein the base further         The base includes a structure defining a docking bay configured to receive the video game
 comprises at least one structure     controller having the adapter mounted thereon such that the at least one electrical lead of the
 defining a docking bay               adapter contacts the at least one electrical contact of the base.
 configured to receive the video
 game controller having the
 adapter mounted thereon such
 that the at least one electrical
 lead of the adapter contacts the
 at least one electrical contact of
 the base.




                                                                     8
114301116.3
               Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 10 of 13 Page ID #:147




                                                                                     docking bay

                                    https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                    switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=16197
                                    33410&sr=8-1

 3. The video game controller       The base has a recess formed therein and dimensioned to correspond to the adapter for orienting
 charging system of claim 1,        the adapter within the docking bay
 wherein the base has a recess
 formed therein and dimensioned
 to correspond to the adapter for
 orienting the adapter within the
 docking bay.




                                        recess                                       docking bay

                                    https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                    switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=16197
                                    33410&sr=8-1



                                                                 9
114301116.3
               Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 11 of 13 Page ID #:148




 5. The video game controller         The connector of the adapter comprises a male mini-USB connector.
 charging system of claim 1,
 wherein the connector of the
 adapter comprises a male mini-
 USB connector.




                                                                             a male mini-USB connector




 7. The video game controller        The connector is at a first side of the adapter, and the at least one electrical lead is at a second
 charging system of claim 1,         side of the adapter opposite the first side.
 wherein the connector is at a first
 side of the adapter, and the at
 least one electrical lead is at a
 second side of the adapter
 opposite the first side.




                                                                     10
114301116.3
              Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 12 of 13 Page ID #:149




                                                           the connector is at a first side




                                                             electrical lead is at a second
                                                             side of the adapter opposite the
                                                             first side




                                                     11
114301116.3
              Case 2:21-cv-04796-SB-AGR Document 1-5 Filed 06/11/21 Page 13 of 13 Page ID #:150




 8. The video game controller     The adapter further comprises a concave surface at the first side.
 charging system of claim 1,
 wherein the adapter further        a concave surface at the first side
 comprises a concave surface at
 the first side.




                                                                12
114301116.3
